THOMAS, J.
The indictment followed the Code form (71), and was for the offense denounced by section 6230 of the Code.
*225The bill of exceptions shows several objections taken to the action of the court in its rulings on the admission and rejection of evidence, but these objections are so clearly without merit that we do not deem it necessary to discuss them, especially since appellant’s counsel does not consider them of sufficient merit or importance to warrant the filing of a brief in support of them. Sections 6230 and 6231 and the appropriate authorities cited under these sections answer and destroy every point made.
The objection to the remarks of the solicitor was likewise without merit. — Cross v. State, 68 Ala. 476.
The law does not authorize us to review the action of the lower court in overruling a motion for a new trial in a criminal case.
The judgment of conviction is affirmed.
Affirmed.